Citation Nr: 1647027	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

1.  Entitlement to service connection for a right eye disability. 

2.  Entitlement to an increased rating in excess of 10 percent for post-operative residuals, arthrotomy, left knee.


REPRESENTATION

Veteran represented by:	Curtis W. Fetty, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In April 2015, the Board reopened the claim of entitlement to service connection for a right eye disability and then remanded the claims of entitlement to service connection for a right eye disability and entitlement to an increased rating in excess of 10 percent for post-operative residuals, arthrotomy, left knee.  In a March 2016 Board decision, the Board denied the claims of entitlement to service connection for a right eye disability and entitlement to an increased rating in excess of 10 percent for post-operative residuals, arthrotomy, left knee.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court issued a September 2016 Order vacating the Board's March 2016 decision and remanded the matter for action in compliance with the Joint Motion for Remand.

The issues of entitlement to service connection for bilateral hip, right knee, right thumb, left 5th digit finger, and chin laceration as secondary to service-connected post-operative residuals, arthrotomy, left knee has been raised by the record in the Veteran's representative's November 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In the March 2016 Board decision, the Board denied service connection for a right eye disability.  In making that determination, the Board relied the September 2015 VA medical opinion that found that the Veteran's macular degeneration clearly and unmistakably existed prior to his military service and clearly and unmistakably was not aggravated during active duty.

Pursuant to a Joint Motion for Remand, the parties found that the September 2015 VA opinion did not comply with the April 2015 Board remand instructions, as the September 2015 VA examiner did not provide an adequate rationale for his opinion.  The parties found that a remand is warranted so that a new VA medical opinion may be obtained to comply with the April 2015 Board remand instruction.

Accordingly, the Board finds that a remand is necessary to obtain a VA addendum opinion, with a detailed rationale, to determine whether the Veteran's right eye disability clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated during active duty. 
With regards to the increased rating claim for the left knee, in a March 2016 Board decision, the Board denied entitlement to an increased rating in excess of 10 percent for post-operative residuals, arthrotomy, left knee.  In the September Joint Motion for Remand, the parties found that a remand was warranted because the Board failed to provide an adequate statement of reasons or bases.

In November 2016 statements, the Veteran, through his representative, indicated that his left knee disability caused his left knee gave out causing him to slip and fall.  The Veteran submitted a private hospital summary report showing that he was treated for injuries related to a slip and fall.  The complete hospital treatment records have not been associated with the claims file.  

Moreover, the Veteran was last afforded a VA examination in October 2013 to assess the severity of his service-connected left knee disability.  The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the October 2013 VA examination did not include joint testing for pain on passive motion, in weight-bearing, or nonweight-bearing.  

The absence of these crucial test results coupled with the evidence of potential worsening associated with the slip and fall necessitates re-examination of the left knee, to include pertinent findings pursuant to Correia..  Furthermore, the Veteran's private hospital records should be associated with the claims file upon remand, 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, to include private hospital records from Davis Hospital and Medical Center dated from October 2016.  

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since March 2014.  All such available documents should be associated with the claims file.

3.  Then, the claims folder should be referred back to the VA examiner who provided the October 2013 VA examination or another qualified examiner to determine whether any current right eye disability (including cataracts and traumatic macular degeneration) or residuals therefrom clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during active duty.  If an additional examination is needed, one should be scheduled.  The VA examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  

In providing this opinion, the examiner must comment on the visual findings made shortly after service entry and the change in visual acuity demonstrated during service.  The examiner should provide a rationale for the opinion that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

The VA examiner should also address the Veteran's lay testimony regarding his any symptomatology since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The VA examiner must provide a rationale for the opinion given.  

4.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left knee.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the left  knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






